 


116 HJ 79 EH: Removing the deadline for the ratification of the equal rights amendment.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
116th CONGRESS 
2d Session 
H. J. RES. 79 
IN THE HOUSE OF REPRESENTATIVES 
JOINT RESOLUTION 
Removing the deadline for the ratification of the equal rights amendment. 
 
 
 That notwithstanding any time limit contained in House Joint Resolution 208, 92d Congress, as agreed to in the Senate on March 22, 1972, the article of amendment proposed to the States in that joint resolution shall be valid to all intents and purposes as part of the United States Constitution whenever ratified by the legislatures of three-fourths of the several States.   Passed the House of Representatives February 13, 2020.Cheryl L. Johnson,Clerk.  